The disclosure is objected to because of the following informalities:  Page 1, in paragraph [0001], it is noted that updated status information (i.e. patent number, issue date) should be provided for the indicated parent applications for clarity and completeness of description. Page 1, in the heading immediately preceding paragraph [0004], it is noted that --OF THE INVENTION-- should be inserted prior to “SUMMARY” for consistency with PTO guidelines. Page 2, in paragraph [0007], second line therein; page 3, in paragraphs [0013] & [0017], second line in each paragraph; page 5, in paragraph [0021], third line therein; page 11, in paragraph [0057], third line therein: note that “300MHz” should be separated for grammatical clarity, respectively at these instances. At the following occurrences, note that --frequency-- should be inserted after “resonance” for an appropriate characterization: in paragraph [0007], second line therein; at paragraph [0013], second line therein; in paragraph [0021], second line therein; in paragraph [0057], third & 4th lines therein. Page 3, in paragraph [0015], 4th line therein, it is noted that --end-- should be inserted after “one” for an appropriate characterization; 7th & 10th lines therein, note that --one-- should be inserted after “first” at each instance for an appropriate characterization. Page 3, in paragraph [0015], 9th line therein & page 4, in paragraph [0019], 10th line therein, note that “resonators” should be rewritten as --resonator-- at each instance for consistent tense. At the following occurrences, it is noted that --1-- should be inserted prior to “C” for an appropriate characterization: in paragraph [0022]; in paragraph [0035], first line therein; in paragraph [0036], first line therein; in paragraph [0037], last line therein. At the following occurrences, note that --3-- should be inserted prior to “D” for an appropriate characterization: in paragraph [0024]; in paragraph [0044], first & 8th lines therein. At the following occurrences, note that --4-- should be inserted prior to “C” for an appropriate characterization: in paragraph [0025]; in paragraph [0059], first, third & 5th lines therein; in paragraph [0061], 10th line therein; in paragraph [0063], first line therein. Page 6, in the heading immediately preceding paragraph [0031], it is noted that --OF THE INVENTION-- should be inserted prior to “DETAIL DESCRIPTION” for consistency with PTO guidelines. Page 5, in paragraph [0031], third line therein, note that the recitation of “a specific type of filters” is of inconsistent tense and thus clarification is needed. Page 6, in paragraph [0034], last line therein, note that “is” should be rewritten as --was-- for idiomatic clarity. Pages 6 & 7, in paragraph [0035], second & 6th lines therein, note that --(Figures 1A and 1C)-- should be inserted after “102” (i.e. second line therein) and note that --(Figure 1B)-- should be inserted after “103” (i.e. 6th line therein), respectively for consistency with the labeling in those drawing figures. Page 7, in paragraph [0037], first line therein, note that the recitation of “in the figures” is vague in meaning as to which figures are intended by such a recitation and thus clarification is needed. Page 8, in paragraph [0041], second line therein, it is noted that “expensive” should be rewritten as --expense-- for an appropriate characterization. Page 9, in paragraph [0044], third line therein, it is noted that “resistor” should be rewritten as --resonator-- for a proper characterization. Page 10, in paragraph [0048], 5th line therein, note that the recitation “then tapers 326 until it” should be rewritten for an appropriate characterization. Page 10, in paragraph [0050], first line therein, it is noted that “switched” should be rewritten as --interchanged-- for an appropriate characterization. Page 10, in paragraph [0051], 7th line therein, it is noted that “diameter” (i.e. first occurrence therein) should be deleted as being unnecessary. Page 11, in paragraph [0057], second & third lines therein, note that “100MHz” & “20GHz” (i.e. second line therein) and “5GHz” (i.e. third line therein) should be respectively separated for grammatical clarity, at these instances.  Page 12, in paragraph [0060], third, 4th, 7th, 8th & 9th lines therein, note that --(Figure 4A)-- should be inserted after “416” (i.e. third line therein) & note that --(Figure 4B)-- should be inserted after “426” (i.e. 4th line therein), respectively for consistency with the labeling in those drawing figures; note that--(Figures 4A and 4C)-- should be inserted after “434” (i.e. 4th line therein), after “432” (i.e. 7th line therein), after “436” (i.e. 8th line therein) and after “438” (i.e. 9th line therein), respectively for consistency with the labeling in those drawing figures; 8th line therein, note that “the” should be rewritten as --an-- for an appropriate characterization. Page 13, in paragraph [0061], third & 5th lines therein, note that --as shown in Figure 4A-- should be inserted after “416” (i.e. third line therein) and note that --as shown in Figure 4B-- should be inserted after “426” (i.e. 5th line therein), respectively for an appropriate characterization. Page 13, in paragraph [0061], 11th line therein, note that “461, 462, 463, 464, 465, 466” should be rewritten as --461 (Figures 4B, 4C), 462 (Figures 4A, 4C), 463 (Figures 4B, 4C), 464 (Figures 4B, 4C), 465 (Figures 4A, 4C), 466 (Figures 4B, 4C)-- for consistency with the labeling in those drawing figures. Page 15, in paragraph [0069], 4th line therein, it is noted that --510-- should be inserted after “packaged device” for an appropriate characterization; 6th & 7th lines therein, note that --510 in Figure 5-- should be inserted after “packaged device” for an appropriate characterization. Page 15, in paragraph [0070], third & last line therein, note that the reference to “line 525” (i.e. third line therein) does not appear to be consistent with the line (i.e. line 514) that is labeled as being connected to the antenna 528, as depicted in Figure 7 and note that the reference to “line 514” (i.e. last line therein) does not appear consistent with the line (i.e. line 525) that is labeled as being connected to the filter circuit 500, as depicted in Figure 7, respectively and thus appropriate clarification is needed. Page 16, in paragraph [0074], 7th line therein, it is noted that --900-- should be inserted after “magnetic isolators” for consistency with the labeling in Figure 9. Page 18, in paragraph [0081], second line therein, note that it is unclear whether the recitation of the “figures are drawn to scale” is a proper characterization and thus clarification is needed. Note that the following reference labels need a corresponding specification description: FIG. 1A, “BB”; FIG. 1B, “AA”; FIG. 7 (524, 526).  Appropriate correction is required.
The drawings are objected to because of the following: In FIG. 2, note that this drawing figure needs to be designate as --PRIOR ART-- such as to be commensurate with the description in paragraphs [0023] & [0043], respectively; In FIG. 4B, note that reference label --442-- needs to be provided such as to be commensurate with the description in paragraph [0060]; In FIG. 7, note that reference labels --514-- & --525-- need to be provided such as to be commensurate with the description in paragraph [0070]; In FIG. 9, it is noted that “MAGNETICS” should be rewritten as --MAGNETIC--, at each instance, for a proper spelling.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of tapers (e.g. claims 1, 9, 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 6, line 2, note that “inchQ degradation” appears to be an incomplete recitation and thus appropriate clarification is needed. For example, compare the limitations in this claim to the limitations in analogous claims 1 & 18.
The following claims have been found to be objectionable for reasons set forth below: 
In claims 8, 14, 20, note that the recitation of “300MHZ to 7GHZ” should be rewritten as --300 MHz to 7 GHz-- for idiomatic clarity.
In claim 9, last line, note that the recitation of “outputting the filtered radiofrequency signal” should be rewritten as --outputting the radiofrequency signal as a filtered radiofrequency signal-- such as to avoid potential antecedent basis issues.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2; 9; 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 & 2; 9 & 11; 12 & 14, respectively of U.S. Patent No. 9941563 (cited by applicant).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited corresponding claims in the patent taken collectively recite common subject matter as that recited in the corresponding claims of the application and thus the patent claims meet the application claims under an “anticipation analysis”.
Claims 2; 9; 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 & 5; 8 & 11; 14 & 17, respectively of U.S. Patent No. 10658721 (cited by applicant).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited corresponding claims in the patent taken collectively recite common subject matter as that recited in the corresponding claims of the application and thus the patent claims meet the application claims under an “anticipation analysis”.
Claims 3-5, 7, 8; 10-14; 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
Any inquiry concerning this communication should be directed to Benny Lee at telephone number 571 272 1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2842                                                                                                                                                                                                       


B. Lee